Citation Nr: 1105131	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-26 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for right 
cerebrovascular accident (CVA), status post right internal 
carotid artery ligation, hypertension, and history of seizures 
(residuals of CVA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1960 until March 
1990.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above-referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran asserts that the service-connected residuals of his 
CVA are more severe than the currently assigned 40 percent 
disability rating.  Having reviewed the medical evidence of 
record, the Board finds that additional development is warranted 
with respect to the Veteran's claim.  

The Board observes that the Veteran's service-connected 
disability is currently evaluated as 40 percent disabling under 
the criteria set out in Diagnostic Code 8008.  See 38 C.F.R. § 
4.124a.  Under this code, thrombosis and hemorrhage of the brain 
vessels are rated as 100 percent disabling for six months.  
Thereafter, the rating is based on residual deficits with a 
minimum rating of 10 percent.  Residuals may be rated from 10 to 
100 percent in proportion to the impairment of motor, sensory, or 
mental function.  Consideration is given to complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, et cetera, referring to the appropriate body 
system of the schedule.  With partial loss of use of one or more 
extremities from neurological lesions, ratings are by comparison 
with the mild, moderate, severe, or complete paralysis of 
peripheral nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8008.

The claims file reflects that the Veteran was awarded service-
connection for residuals of an in-service CVA by way of a March 
1990 rating decision, at which time a 10 percent disability 
rating was assigned.  In the June 2005 rating decision, a 40 
percent rating was assigned, effective March 4, 2005, for the 
residuals of the Veteran's CVA, to include hypertension.    

The Veteran's private medical treatment records dated throughout 
the pendency of the appeal reflect treatment for the residuals of 
his CVA.  The Veteran's private treating physician noted in an 
August 2005 letter his in-service medical history significant for 
ligation of his right carotid artery, hypertension, and 
subsequent CVA in July 1975.  Since that time, his symptoms were 
reported to include intermittent episodes of left side weakness, 
slurred speech, loss of dexterity, depression, and confusion.  
The Veteran's episodes were reported to have increased in 
frequency and severity in December 2004.  The physician 
essentially indicated that although the Veteran had undergone 
diagnostic testing, his events had not clearly been identified as 
either a transient ischemic attacks (TIAs) or seizures.  

The claims file reflects that he underwent a VA brain and spinal 
cord examination in May 2006.  During the examination, he 
reported his symptoms to include episodes during which he felt as 
if his left side was "sliding off the body," dizzy spells, 
slurred speech, and difficulty talking.  He reported that he 
experienced these episodes periodically, but was unable to give 
the frequency.  The claims file was unavailable for the examiner 
to review in conjunction with the examination.  Thus, the 
examiner did not discuss the private medical records relevant to 
the suspected TIA or seizure episodes.  The examiner determined 
that the Veteran's reported episodes were of an unknown etiology.

In his April 2007 Notice of Disagreement, the Veteran provided 
additional information as to his symptomatology.  He reported 
that his episodes of seizures were more frequent than previously 
identified and that he had experienced ninety-five seizures since 
August 2006.  Thus, the Veteran essentially claimed that the 
residuals of his CVA have gotten worse since his last VA 
examination in May 2006.

In light of the fact that the Veteran's most recent VA 
examination occurred in May 2006, and his assertions and the 
medical evidence suggesting that the residuals of his service-
connected disability are more severe than previously determined, 
the Board finds that an additional examination is warranted.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the duty 
to assist requires a medical examination when such examination is 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4).

Moreover, the May 2006 examination is nearly five years old and 
is therefore too remote in time from which to evaluate the 
current severity of the disability.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to 
a new evaluation after a two year period between the last VA 
examination and the Veteran's contention that his disability has 
increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered "contemporaneous").  Therefore, due to the passage 
of time and the Veteran's assertion, the Board finds that 
additional development is warranted to determine the current 
nature, extent, severity and manifestations of his service-
connected residuals of a CVA.  As such, VA is required to afford 
the Veteran a contemporaneous VA examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 
403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the Board notes that the most recent medical 
records showing treatment for the Veteran's disability are dated 
in August 2005.  It is unclear from the current evidence of 
record whether the Veteran has received treatment for the 
residuals of his CVA since that time.  Medical records showing 
treatment for the Veteran's service-connected disability may 
prove helpful in deciding his claim.  Thus, the RO/AMC shall 
contact to the Veteran so that he may identify any VA or private 
medical treatment he has received since August 2005 relevant to 
his increased rating claim.  Thereafter, the RO shall endeavor to 
obtain any medical records identified by the Veteran, following 
appropriate procedures.

Accordingly, the case is REMANDED for the following action:


1.   The RO/AMC shall make arrangements to 
obtain any pertinent VA or private medical 
treatment records, dated after August 2005, 
identified by the Veteran as relevant to his 
claim.  All relevant records obtained shall 
be associated with the claims file.  If 
attempts to obtain said records reveal that 
any identified records are unavailable or 
unobtainable, the RO shall so indicate.

2.  Once the records requested above have 
been obtained, if found to be obtainable, the 
RO/AMC shall schedule the Veteran for an 
appropriate VA examination (or examinations) 
to ascertain the current severity and 
manifestations of his service-connected 
cerebrovascular accident residuals.  The 
examiner(s) shall review the claims file, to 
include a copy of this Remand, and the 
associated examination report should reflect 
that the claims file was reviewed.  The 
examiner(s) should be provided a copy of 38 
C.F.R. § 4.124a, Diagnostic Code 8008.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner(s) should be 
performed.  

The examiner(s) shall review all pertinent 
records associated with the claims file, and 
comment on the current severity of the 
Veteran's service-connected disability.  The 
examiner(s) should report all signs and 
symptoms necessary for rating the residuals 
of the Veteran's cerebrovascular accident 
under the applicable rating criteria.  

A complete rationale for all opinions 
expressed should be provided in a legible 
report.  The examiner(s) shall consider and 
reconcile any additional opinions of record 
or any contradictory evidence regarding the 
above.  If the examiner(s) is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate and 
explain why an opinion cannot be provided.


3.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case, and afford an 
opportunity to respond thereto.  Thereafter, 
the case is to be returned to the Board, 
following applicable appellate procedure.  
  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



